United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 11, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-51141
                         Summary Calendar



BRYAN ANDERSON,

                                    Plaintiff-Appellant,

versus

SOUTHWEST TEXAS STATE UNIVERSITY; BOARD OF REGENTS OF
THE TEXAS STATE UNIVERSITY SYSTEM; JEROME H. SUPPLE,
Doctor, in his individual and official capacity; JAMES
STUDER, Doctor, in his individual and official capacity;
DEAN GARRISON, Doctor, in his individual and official
capacity; VINCENT MORTON, Doctor, in his individual
and official capacity,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-99-CV-981
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Bryan Anderson sued the defendant-appellees under section

1983 after he was suspended for two semesters from Southwest

Texas State University (the University).    Anderson was suspended

because he deliberately lit a marijuana cigarette at an on-campus

rally being held to protest the University’s drug policy.       In

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-51141
                                -2-

this appeal, Anderson challenges the district court’s summary-

judgment dismissal of his section 1983 complaint.   Anderson

argues that:   (1) there is a genuine issue of material fact

regarding whether the University has a “zero tolerance” drug

policy, and (2) his equal protection and due process rights were

violated by the University’s “zero tolerance” drug policy.     After

reviewing the record, the Court does not find a genuine issue of

material fact that precludes summary judgment.   See FED. R. CIV.

P. 56(e).

     Although Anderson argues that summary judgment was improper

because there is a genuine issue of material fact concerning

whether the University has a “zero tolerance” drug policy

mandating dismissal if a student violates the policy, the summary

judgment evidence does not indicate the University has a “zero

tolerance” drug policy.   The alleged policy serves as the basis

of Anderson equal protection claim.   Anderson maintains students

who violate the University’s drug policy are denied the full

range of disciplinary sanctions, from probation to dismissal,

that are available in other types of cases.   To establish a

question of fact about the “zero tolerance” policy, Anderson

relies on section 2.02(n) of the University’s Code of Student

Conduct (the Code), which provides that “[s]tudents found guilty

of possession, use or distribution of illegal drugs will be

dismissed from the university,” and the affidavits provided by

university officials, which state that students who violate the
                            No. 02-51141
                                 -3-

drug policy may present evidence in mitigation and possibly have

their sentences probated.   Although Anderson maintains this

evidence creates a fact question, no conflict exists between the

Code and the affidavits of University officials although section

2.02(n) of the Code is somewhat internally inconsistent.

     The first paragraph of section 2.02(n) provides that

any student who violates the drug policy “shall be suspended

for a period of not less than the following long two semesters.”

The following paragraph states that students who violate the

University’s drug policy “will be dismissed from the university.”

Thus, section 2.02(n) provides for either suspension or dismissal

in the event of a violation of the University’s drug policy.

Anderson, however, does not mention this inconsistency–most

likely because it would undermine his argument that a “zero

tolerance” policy exists.   Anderson’s argument regarding a “zero

tolerance” policy is further belied by the fact that he was

sentenced to the minimum suspension provided for in the first

paragraph of section 2.02(n).

     The penalty provisions of section 2.02(n), however, are not

automatic.   Under the Code, students are entitled to a hearing

before a disciplinary hearing committee.   Certain university

officials, including the President of the University and the

Vice-President of Student Affairs, have the authority to

“approve, reject, or modify” the decision of the disciplinary

hearing committee.   The affidavits of Dr. Jerome Supple, the
                            No. 02-51141
                                 -4-

President of the University, and Dr. James Studer, the Vice-

President of Student Affairs, state that the discretion “to

modify the decision includes the ability to probate any

suspension” if “mitigating factors warrant probation in a

particular case.”   Contrary to Anderson’s assertions, the

information contained in the affidavits does not conflict with

the Code.

     Taken together, the Code and affidavits establish that

students who violate the University’s drug policy are, in fact,

subject to the full range of disciplinary sanctions, from

probation to dismissal.   Anderson produced no evidence

demonstrating the information in the affidavits is false.

Consequently, Anderson’s argument that the University has a “zero

tolerance” drug policy mandating dismissal lacks merit.

     Anderson also argues that the University’s “zero tolerance”

drug policy is unconstitutional per se because the full range of

disciplinary sanctions, applicable in other cases, is not

applicable in drug cases.   Although Anderson maintains the

University’s disciplinary procedures raise procedural due process

issues, he focuses on appeal on his primary argument–that the

University has a “zero tolerance” policy which leaves the

administration no downward leeway.   But as discussed above, the

University does not have a “zero tolerance” drug policy.

University administrators retain the discretion to accept,

reject, modify, or even probate any sentence imposed by the
                             No. 02-51141
                                  -5-

disciplinary hearing committee.     As a result, Anderson’s equal

protection claim lacks merit.

     The Court will not address Anderson’s due procedural due

process claim because the issue has not been adequately preserved

for appeal.    Every appellant has an obligation to state a legal

argument indicating the basis for each contention that he makes

on appeal.    See FED. R. APP. P. 28(a)(9); 5TH CIR. R. 28.3(j).

Anderson has not done so in this case.      Moreover, because

Anderson is proceeding through counsel, his brief is not entitled

to liberal construction.    See Beasley v. McCotter, 798 F.2d 116,

118 (5th Cir. 1986) (noting that this court does not give

attorney-prepared briefs the benefit of liberal construction).

     The district court properly dismissed Anderson’s claims, and

therefore this Court AFFIRMS the judgment of the district court.

AFFIRMED.